Wood, J. The answer of appellant Burns to the substituted complaint of appellees set up tax title and possession thereunder, and asked to have same quieted. These allegations gave the chancery .court .exclusive jurisdiction,, even if the substituted complaint failed to state a .cause of action cognizable in equity. The court, having jurisdiction, properly retained the cause and determined the whole controversy. Cockrell v. Warner, 14 Ark. 345; Shell v. Martin, 19 Ark. 139; Walker v. Peay, 22 Ark. 103.; Branch v. Hickman, 24 Ark. 431; Sale v. McLean, 29 Ark. 612; Radcliife v. Scruggs, 46 Ark. 96; Crease v. Lawrence, 48 Ark. 312 ; Goodrum v. Ayers, 56 Ark. 93. The finding of the court in favor of appellees on the issue of fact as to the statute .of limitations was sustained by the evidence. Judgment affirmed.